DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 6 – 12 are entitled to a priority date of August 18, 2107.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate the decreasing inter-facing surface distance and arc shape end plate central portion. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6, line 7 introduces an inclined portion in which an inter-facing surface distance between the first end plate and the second end plate facing each other continuously decreases from outer peripheral sides of the first wall and the second wall toward inner peripheral sides thereof. Claim 6, Line 13 then introduces an end plate inclined portion. Based on a reading of the specification, these appear to be the same element, but they are introduced as being different elements, leading to confusion and indefiniteness.

Claims 6 – 8, 10, and 12 all recite multiple instances of the wall. Since Claim 6 requires both a first wall and a second wall, it is unclear which of these the term the wall refers to. 

Claims 8, 11, and 12 recite the adjacent wall inclined portion, which lacks antecedent basis. Examiner suggests amending to an adjacent wall inclined portion. 

All other pending claims are rejected due to their dependence on one of claims 6, 8, or 10.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 6, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (hereafter “Takeuchi” – JP 2002-303281) in view of Iwanami et al. (hereafter “Iwanami” – JP H08-177760).

With regards to Claims 6, 8, and 10:

Takeuchi discloses a scroll fluid machine (Figures 1, 2) comprising:

a first scroll member (fixed scroll 12) having a first end plate (end plate 12a) on which a spiral first wall (wall 12b) is provided; and 

a second scroll member (orbiting scroll 13) having a second end plate (end plate 13a) on which a spiral second wall (wall 13b) is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement relative to the first scroll member (see abstract); and

an inclined portion (connecting wall surfaces 12h, 13h) in which an inter-facing surface distance between the first end plate and the second end plate facing each other continuously decreases from outer peripheral sides of the first wall and the second wall toward inner peripheral sides thereof (see Paragraph 102: ,

wherein at least one of the first wall and the second wall has a wall inclined portion (connecting edges 12e, 13e), in which a height of the wall continuously decreases from the outer peripheral side toward the inner peripheral side, to form the inclined portion (see Paragraph 102: “The 12e and 13e … do not need to be perpendicular to the swirl plane as long as the mutual correspondence is maintained, and may be formed so as to be inclined with respect to the swirl plane” – see also Figure 1, which depicts the height of the spiral walls decreasing from the outer peripheral side to the inner peripheral side)

wherein at least one of the first end plate and the second end plate has an end plate inclined portion (connecting wall surfaces 12h, 13h – see Paragraph 102 for “inclined” teaching) in which a tooth bottom surface (12c, 12d, 13c, 13d) facing a tooth tip of the wall inclined portion is inclined according to an inclination of the wall inclined portion (see Figure 1, inclination of wall sooth tips matches inclination of end plate surfaces),

wherein a wall flat portion whose height is not changed is provided on outermost peripheral portions (upper flat surfaces 12d, 13d) and/or innermost peripheral portions (lower flat surfaces 12c, 13c) of the first wall and the second wall,

wherein an end plate flat portion (shallow bottom surfaces 12f, 13f, deep bottom surfaces 12g, 13g) corresponding to the wall flat portion is provided on the first end plate and the second end plate,

wherein a tip seal (tip seals 27c, 27f, 28c, 28d) which comes into contact with a facing end plate to perform sealing for a fluid is provided in a tip seal groove (grooves 12k, 12l, 13k, 13l) formed in a tooth tip of the wall,

wherein during an operation, a protrusion amount measured when the tip seal protrudes from the tooth tip of the wall inclined portion in the wall inclined portion and comes into contact with the facing end plate is larger than a protrusion amount measured when the tip seal protrudes from a tooth tip of the wall flat portion in the wall flat portion and comes into contact with the facing end plate (see e.g. Figure 11, wherein the tip seal 27e, corresponding to the wall inclined portion, protrudes out more than the tip seals 27c, 27f along the flat wall portions see in Figure 2), 

Takeuchi does not explicitly disclose the end plate inclined portion is configured such that a central portion is deeper than a side portion in a width direction orthogonal to a spiral direction of the wall. Iwanami (Figures 1, 2) teaches a scroll compressor that has the end plate portion (bottom wall 22) configured such that a central portion (22) is deeper than a side portion (23) in a width direction orthogonal to a spiral direction of the wall (as seen in Figure `, the central portion of the end plate is “deeper”, under broadest reasonable interpretation, than the side wall portion due to chamfered edge 25). This configuration with the chamfered edge reduces stress concentration at the meeting of the side wall and the bottom wall (Paragraph 34 of Iwanami). Given the teachings of Iwanami, it would have been obvious to one of ordinary skill in the art to modify the system of Takeuchi by including a chamfered edge between the walls and the end plates, thus effectively configuring the end plates such that a central portion is deeper than a side portion in a width direction orthogonal to a spiral direction of the wall, in order to yield the predictable result of reducing stress concentrations as described above. Because of this chamfered edge, the modification would also result in a protrusion amount measured when the tip seal protrudes from the tooth tip of the wall inclined portion and comes into contact with the facing end plate is smallest when the wall inclined portion is closest to the adjacent wall inclined portion.

With regards to Claims 9 and 12:

The Takeuchi modification of Claims 6 and 8 teach in a case where the wall inclined portion is closest to the adjacent wall inclined portion, a protrusion amount of the tip seal is determined based on such a depth that a tip of the tip seal abuts on a position deeper than the side portion of the end plate inclined portion (as per modification, the connection between the side wall and the end plate faced is chamfered, resulting in a tip seal protruding more in a central part of the end plate inclined portion than a side part of the end plate inclined portion).



Allowable Subject Matter

Claims 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

JP S61-076185 – see Figures 15, 16 for central portion of end plate being deeper than side portion. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, April 29, 2021